Case 6:20-cr-00004-SEH Document 29 Filed 06/25/20 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

 

HELENA DIVISION
UNITED STATES OF AMERICA, CR 20-04-H-SEH
Plaintiff,
vs. PRELIMINARY ORDER OF
FORFEITURE
COLTER JOSEPH EPLER,
Defendant.

 

 

THIS MATTER comes before the Court on the United States’ Motion for
Preliminary Order of Forfeiture. Defendant Colter Joseph Epler appeared before
the Court on June 16, 2020, and entered a plea of guilty to the Indictment. Epler’s
plea provides a factual basis and cause to issue an Order of Forfeiture, pursuant to
18 U.S.C. § 924(d).

IT IS ORDERED:

THAT Epler’s interest in the following property is forfeited to the United
States in accordance with 18 U.S.C. § 924(d).

e Bushmaster Firearms International, model XM15-E2S, .223-
5.56mm., rifle bearing serial number BFI507660;
Case 6:20-cr-00004-SEH Document 29 Filed 06/25/20 Page 2 of 3

e Glock, model 30, .45 caliber pistol, serial number PBL126;

e Glock, model 26, 9mm (9x19) caliber pistol, serial number
VTA767;

e Remington Arms Company, model 870 Tactical Magnum, 12
gauge, shotgun, serial number AB222842M;

e Sturm, Ruger & Co., Inc, model Mark II, .22 caliber pistol, serial
number 224-79157; and

e Three (3) rounds, 12 gauge, Estate Cartridge ammunition; twenty
(20) rounds of 9mm ammunition, three (3) rounds of .45 caliber
ammunition, and forty (40) rounds of shotgun ammunition.

THAT the Bureau of Alcohol, Tobacco, Firearms and Explosives is directed
to seize the property subject to forfeiture and further to make a return as provided
by law;

THAT the United States will provide written notice to all third parties
asserting a legal interest in any of the above-described property and will post on an
official government internet site (www-forfeiture.gov) for at least 30 consecutive
days as required by Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty
or Maritime Claims and Asset Forfeiture Actions of the Court’s Preliminary Order
and the United States’ intent to dispose of the property in such manner as the
Attorney General may direct, pursuant to 18 U.S.C. § 924(d) and 21 U.S.C.

§ 853(n)(1), and to make its return to this Court that such action has been

completed; and
Case 6:20-cr-00004-SEH Document 29 Filed 06/25/20 Page 3 of 3

THAT upon adjudication of all third-party interests, if any, the Court will
enter a Final Order of Forfeiture.
DATED this _AS “day of June, 2020.

Gloom Lofedd irr

XM E. HADDON
United States District Judge
